Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Specification
The specification filed 12 Nov 2013 is not to be entered because it introduces new matter into the disclosure of the invention. That is, on Page 9 of the specification filed 11/12/2013, the disclosure newly introduces “Further the uniform compound which comprises several natural spices assist with killing germs and/or bacteria.” This is not found to be supported by the original disclosure and therefore is not to be entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Balaguy on 22 Aug 2022.

The application has been amended as follows: 
Delete Claim 17 in its entirety and substitute therefore: 

--Claim 17 (Currently Amended) A method of fabricating a meat product that mimics a boneless pork chop, sculpted from a pork leg, the method comprising:
providing a raw pork leg; 
removing an aitch bone, a leg bone, a knee cap, a stifle joint, and a hind shank bone from said raw pork leg through a series of cuts in order to leave a single piece of de-boned raw pork leg musculature; 
injecting into portions of said single piece of de-boned raw pork leg musculature a flavored composition; 
subjecting said injected single piece of de-boned raw pork leg musculature to a vibration process at a temperature of no less than  thirty-four degrees Fahrenheit and no more than thirty-five degrees Fahrenheit;
sealing said vibrated single piece of de-boned raw pork leg musculature within a hermetic enclosure, said hermetic enclosure comprising an elongated shape and wherein said hermetic enclosure retains the single piece of de-bone raw pork leg musculature as a pork chop shape; 
chilling said hermetic enclosure containing said single piece of de-bone raw pork leg musculature to a temperature of no less than thirty-five degrees Fahrenheit and no more than thirty-eight degrees Fahrenheit; 
cooking said chilled single piece of de-boned raw pork leg musculature inside said hermetic enclosure to result in a cooked single musculature; and 
chilling the hermetic enclosure containing said cooked single musculature.--  

In Claim 19, line 2, after “said” insert --cooked--

Cancel Claims 20 and 21

Claims 17 and 19 are allowed


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Gagliardi, Jr (US 5,667,436), Hagen (US 2,980,537), Ruzek (US 4,812,320), Del Grande (FR 2530425 A1), and Sell et al. (US 2,779,681) are the closest prior art. Gagliardi discloses a boneless pork chop block, sculpted from a pork leg (knuckle, Col.1 , Ln. 40-47, also see Col. 3, Ln. 25-30 where process can be applicable to hogs) fabricated by the process of: providing pork leg; removing the one or more bones from said leg in order to leave a de-boned raw leg musculature (“boneless beef knuckle 10”, Col. 3, Ln. 20-22); sculpting said single musculature through a series of cuts on said muscles, skin or fat so as to form a raw, boneless, musculature of pork chop shape(“size and shape of a tenderloin steak or filet mignon”, Col. 5, Ln. 25-45). 
Gagliardi does not teach a pork leg where all of the recited bones are removed, and the steps of injecting a flavored composition, subjecting the pork leg musculature to a vibration process at the recited temperature, sealing the musculature within a hermetic enclosure to retain the musculature as a pork chop shape, chilling the hermetic enclosure containing the musculature, cooking the hermetic enclosure containing the musculature, and further chilling the cooked musculature. Instead, Gagliardi is directed to isolating a subsection of a pork leg to imitate the pork loin and therefore does not maintain the pork leg as a single piece of musculature. Therefore, it would not have been obvious to arrive to the claimed invention of utilizing the pork leg having the recited bones removed and maintained as a single piece.
Hagen discloses known methods of tenderizing meats including pork (Col. 1, Ln. 15-23) using vibrational waves (Col. 6, Ln. 28-30) which subjects the meat product to alternations of pressure or cavitation which breaks down of connective tissues as well as allows curing solution to penetrate rapidly through the meat. (Col. 6, Ln. 41-48). Ruzek discloses placing meat products into a mold to produce a loin-shape meat product (“kidney shaped”, Col. 3, Ln. 33-43) to help maintain the shape of the meat product. Del Grande discloses cooking the hermetically sealed meat within the enclosure (“Once the vacuum is produced, the valve is closed and the meat is cooked”, Abstract). Sell discloses further teach chilling the product after cooking to allow the meat to “stiffen” and retain its molded form (Col. 4, Ln. 10-15). This stiffening results from the hardening of the fat within the meet and the jelling of the gelatin.
However, none of the cited prior art teach or suggest a method of providing a raw pork leg having the recited bones, removing the recited bones to leave a single piece of de-boned raw pork musculature maintained as a single piece of musculature. Therefore, one of ordinary skill in the art would not have arrived to the claimed invention as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        




/VIREN A THAKUR/Primary Examiner, Art Unit 1792